Citation Nr: 1711911	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Basic eligibility for education assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1988 to August 1988 and from June 1989 to August 1989, with additional service in the Army Reserves, Navy Reserves, Army National Guard, and Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The record before the Board consists of the Veteran's paper education file as well as electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not show that the Veteran had any period of active duty service on or after September 11, 2001, for the purpose of administration and payment of benefits under Chapter 33.


CONCLUSION OF LAW

The criteria for eligibility to education assistance benefits under 38 U.S.C.A. Chapter 33 have not been met.  38 U.S.C.A. §§ 101, 3301, 3311 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating claims for VA benefits need not be discussed in detail.  These duties do not apply when there is no reasonable possibility that providing any assistance would substantiate the claim, such as when the claimant is ineligible for or not entitled to the benefits as a matter of law.  In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VA's duties to notify and assist are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the Veterans Claims Assistant Act does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

However, the Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal, including the opportunity to testify at a January 2016 hearing before the Board.

Legal Criteria

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each item of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, with regard to the claim.

The Post-9/11 GI Bill is an educational assistance program established for individuals who served on active duty after September 10, 2001.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9500.  VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  An eligible individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).

Active duty includes full-time service in a regular component of the Armed Forces or in the case of members of the reserve components of the Armed Forces under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  See 38 U.S.C.A. §§ 101(21)(A), 3301(1)(A), (B); 38 C.F.R. § 21.9505.

In the case of a member of the Army National Guard or the Air National Guard, active duty also includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the president and supported by Federal funds.  38 U.S.C.A. §§ 101(21)(A), 3301(1)(C).

Active duty for these purposes does not include full-time National Guard duty performed under 32 U.S.C.A. orders, except as immediately described above under 38 U.S.C.A. § 3301(1)(C)(ii).  38 U.S.C.A. §§ 3301(1), 3002(6); 38 C.F.R. § 21.9505(1).

The term active duty also does not include any period during which an individual (A) was assigned full time by the Armed Forces to a civilian institution for a course of education which was substantially the same as established courses offered to civilians, (B) served as a cadet or midshipman at one of the service academies, or (C) served under the provisions of 10 U.S.C.A. § 12103(d) pursuant to an enlistment in the Army National Guard or the Air National Guard, or as a Reserve for service in the Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  38 U.S.C.A. §§ 3301(1), 3002(6); 38 C.F.R. § 21.9505(2).

Factual Background and Analysis

The Veteran contends that he is entitled to Chapter 33 educational assistance.  Unfortunately, the Board finds that the Veteran is does not have the requisite qualifying service to be eligible for Chapter 33 education benefits.

The Veteran has made several statements regarding the nature of his military service in support of the current claim before the Board as well as in support of claims for service connection.  As discussed below, the inconsistency of the Veteran's statements, particularly with regard to alleged service in Iraq and alleged combat service, calls into question his credibility on these matters.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

In his June 2014 application for education benefits, the Veteran reported that he served on active duty with the U.S. Army from March 1988 to June 2005.  In July 2014, the Army National Guard verified the Veteran's only military service following September 10, 2001, was with the California Army National Guard from June 2004 to June 2007 and did not include any periods of active duty service.

In his August 2014 notice of disagreement, the Veteran indicated that he was appealing the denial of eligibility for Chapter 33 benefits because he had at least 90 days of active duty service.  He claimed that he served in the California Army National Guard from June 2001 to June 2004 and that he had both active duty and guard weekends during that term.  He indicated he would send proof in future correspondence; however, the Veteran failed to do so.  At his January 2016 hearing before the Board, the Veteran reiterated that he served two enlistments in the National Guard, one from June 2001 to June 2004 and another from June 2004 to June 2007.  Notably, on the Veteran's June 2004 enlistment document for the California National Guard, he did not report being in the California National Guard previously from June 2001 to June 2004.  He did, however, report his other prior military service and also indicated that he was enlisted with the Navy Reserves from January 2000 to February 2003.  However, service personnel records document that although the Veteran enlisted with the Navy Reserves in January 2000, he was administratively separated in January 2001, and the reason for discharged was listed as "moral disqualification - civil."

At his January 2016 hearing before the Board, the Veteran testified that he met the qualifying criteria for eligibility for Chapter 33 benefits because he served on active duty for more than 90 days and was honorably discharged.  In support of his claim, the Veteran submitted a document, which he indicated reflects that he served from November 18, 2005, through June 24, 2007, at Camp Roberts, through the California National Guard, and that he served every day consecutively during that time period, and had to wear his battle dress uniform.  The document the Veteran is referencing demonstrates that he was given attachment orders to the 1st Cadet Company at Camp Roberts.  This attachment was to begin November 18, 2005, and was to be indefinite unless otherwise terminated.  The Veteran's estimated time of separation is listed as June 24, 2007, and the purpose of the attachment was for administration, training, and pay to attend officer candidate school.  This document does not in any way indicate that the Veteran served on active duty during that time, to include any of the qualifying active duty service pertaining to National Guard members, as described above.  Moreover, the Veteran's National Guard Form 22E, Report of Separation and Record of Service for the Veteran's California National Guard service beginning June 2004 and ending June 2007 does not list any active service, nor does it list any prior active service.

The Veteran also testified at his hearing that he met the criteria for eligibility for education benefits because he served a minimum of 30 continuous days and was discharged honorably due to a service-connected disability.  The Veteran indicated that he was mobilized to go to Iraq in June 2007 but that he was found to be ineligible for combat service due to a psychiatric evaluation.  The Veteran's service personnel records contain an October 2004 pre-deployment screening wherein the Veteran reported anxiety, and an October 2004 examination report includes a notation that the Veteran took medication for depression.  The Veteran was referred for a psychiatric evaluation, and in October 2005 the California Army National Guard issued a permanent profile and deemed the Veteran non-deployable for missions outside the continental United States.  The Veteran also indicated that when his military contract expired that he was not allowed to re-enlist or extend his enlistment due to the results of his psychiatric evaluation.  Service personnel records reflect he remained in the National Guard through his full term and was discharged from that period of service in June 2007 with an honorable discharge.

The Board notes that in a December 1989 rating decision, service connection was granted for residuals of a jaw fracture and in a January 2012 rating decision, service connection was granted for a psychiatric disorder.  Both of these disabilities were found to have been incurred during the Veteran's first period of ACDUTRA, in 1988.   Because the Veteran incurred these disabilities during ACDUTRA, and has been awarded VA compensation, the appellant meets the statutory definition of a "Veteran" as defined in 38 U.S.C.A. §§ 101(2), (22)(C), (24)(B).  Notwithstanding the foregoing, the Veteran is not eligible for educational assistance benefits under Chapter 33 because he does not have any periods of service which qualify as "active duty."  The fact that the Veteran was found ineligible for an overseas deployment due to a now service-connected psychiatric disability, allowed to remain in the National Guard for his full term, and discharged honorably, does not obviate the fact that he did not serve any period of active duty service after September 10, 2001.

Although the Veteran did not testify at his hearing that he served in Iraq or in a combat zone at any point during his military career, he has contradictorily attested to this at other times in the record.  In a July 2010 statement in support of his claim for service connection for a psychiatric disorder, the Veteran reported he served in Bagdad, Iraq from July 2002 to July 2003.  At an August 2010 VA treatment appointment, the Veteran reported that he served in Iraq as a combat engineer from June 2006 to January 2007.  In a May 2016 fully developed claim form, the Veteran did not report Iraq service, but did report that he served in a combat zone since September 11, 2001.  The evidence of record does not demonstrate that the Veteran ever served in Iraq, or was deployed to any area outside of the United States, to include any combat zone.

The Veteran also asserts that his recruiter promised him education benefits and that he would not have entered the military if those benefits had not been promised to him.  This obviously cannot be verified.  Yet, he is charged with knowledge, regardless of whether he actually had any, of all applicable statutes and regulations.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  Information or advice, even if erroneous, does not entitled the Veteran to a benefit.   Office of Pers. Mgmt. v. Richmond, 496 U.S. 414 (1990) (holding that erroneous advice given by a government employee could not be used to estop the government from denying benefits); see also McTigue v. Brown, 7 Vet. App. 29, 30 (1994).  In other words, any misinformation the Veteran received is inconsequential to rendering this decision.

Educational assistance benefits under Chapter 33 are predicated on specific and unambiguous legal requirements, which have not been met.  The Veteran lacks qualifying service to be eligible for Post-9/11 GI Bill educational assistance benefits under Chapter 33; he is not shown to have served any periods of active duty after September 10, 2001, to establish eligibility.  38 C.F.R. § 21.9520.

In making the unfavorable determination herein, the Board is sympathetic to the Veteran's circumstances.  However, the Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Veteran seeks these benefits equating to a right to payment that he is not eligible for by law.  His circumstances therefore are irrelevant.  As such, there is no benefit of the doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This matter, in sum, is denied based on the undisputed facts as applied to the applicable law.  Sabonis, 6 Vet. App. at 426.

Notwithstanding the aforementioned, the Board notes that this matter pertains only to the Veteran's entitlement to education benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).  It does not pertain to his entitlement to education benefits under other provisions, to include 38 U.S.C.A. Chapter 30 (the Montgomery GI Bill).  His application indeed was limited only to the type of education benefits addressed herein.  The Board does not intimate whether or not the Veteran is entitled to any other education benefits, but does hereby inform the Veteran that any application filed for them in the future will be duly considered.


ORDER

Basic eligibility for education benefits under 38 U.S.C.A. Chapter 33 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


